Title: From George Washington to Brigadier General Alexander McDougall, 31 March 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Quarters Morris Town 31st March 1777

I am much surprised at never having received any regular account from you, of the late Affair at peekskill. I am yet intirely at a loss to know the Quantity, Quality or Value of the Stores that were lost.
A Captain of a Tobacco Ship taken and carried into New York, left that place on Saturday last, he informs that three thousand Men were embarked and laying on Board Transports at Staten Island. Some said to go to Chesapeak Bay, others to go up the North River. Their late Success, and the small force which they found ready to oppose them, may perhaps induce them to make another attempt, and of a more daring Nature. I yesterday wrote to Govr Trumbull and pressed him to send forward the Militia, which I hope he will do, but it would not be amiss for you to send an Officer forward to meet those who may be upon their march and hasten them. I have given Genl Geo: Clinton this Information and hope you will put all things in the best posture should the Enemy pay you another visit. I am Dear Sir Yr most obt Servt

Go: Washington

